Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of Alfieri et al., US 2018/0058077 discloses a flooring system comprising rigid polymeric modular flooring planks as claimed but fails to disclose filler material present in the simulated grout lines so as to fill the simulated grout line. Instead, Alfieri discloses an exposed portion with a textured surface to simulate filler. Providing filler in the simulated grout line would teach away from the invention of Alfieri. 
The prior art of Menendez, US 10,066,393 discloses a flooring system comprising first and second semi-rigid, semi-flexible polymer cement planks that are one continuous piece and surrounded by simulated grout lines wherein a filler material is present in the simulated grout line so as to fill the simulated grout line. However, Menendez does not disclose wherein the planks are rigid, and further, does not disclose a decorative layer and a wear layer wherein the simulated grout lines are formed between removed sections of the wear and decorative layers. There is no suggestion or motivation to add these additional layers to the semi-flexible polymer cement planks of Menendez and further, rigidifying the planks of Menendez would teach away from the invention of Menendez which requires flexibility.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633